                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



WAYNE PETTAWAY,                                  )
         Plaintiff,                              )       Civil Action No. 18-284E
                                                 )
                 v.                              )
                                                 )
SUP’T MICHAEL CLARK,                             )       District Judge Susan Paradise Baxter
          Defendant.                             )


                                     MEMORANDUM OPINION

District Judge Susan Paradise Baxter



                      Procedural History of Plaintiff’s Most Recent Spate of Filings

          Plaintiff Wayne Pettaway, an inmate incarcerated within state custody, has been a prolific

filer in this Court for several years going back to 1995. Beginning on August 13, 2018, Pettaway

filed thirteen separate civil actions, seeking leave to proceed in forma pauperis in each: 2:18-cv-

1050; 2:18-cv-1146; 1:18-cv-240; 1:18-cv-279; 1:18-cv-280; 1:18-cv-281; 1:18-cv-282; 1:18-cv-

283; 1:18-cv-284; 1:18-cv-285; 1:18-cv-286; 1:18-cv-288; and 1:18-cv-306. Many of these cases

are duplicative of each other and of cases Plaintiff has filed in this Court over the last several

years.1



1
  A pattern of vexatious litigation may justify an order prohibiting further filings without
permission of the court. See Gagliardi v. McWilliams, 834 F.2d 81 (3d Cir. 1987); In re Oliver,
682 F.2d 443, at 445-46 (3d Cir. 1982) (“In appropriate circumstances, courts have gone beyond
prohibitions against relitigation and enjoined persons from filing any further claims of any sort
without the permission of the court. […] [A] continuous pattern of groundless and vexatious
litigation can, at some point, support an order against further filings of complaints without the
permission of the court.”). See also Coulter v. Bissoon, 2017 WL 2876314 (W.D. Pa. July 5,
2017).


                                                     1
       By Memorandum Opinions and Orders filed around October 22, 2018 in twelve of the

thirteen cases, Plaintiff’s motion for leave to proceed in forma pauperis was denied in

accordance with 28 U.S.C. §1915(g), the so-called “Three Strikes Rule.”2 Because of multiple

prior dismissals3, and because the allegations of Plaintiff’s complaint did not indicate that he was

in imminent danger of serious physical injury, Plaintiff’s motions for leave to proceed in forma

pauperis were denied and the cases closed until such time as Plaintiff pays the full filing fee of

$400.00 in each case.

       In one of the thirteen cases, Plaintiff made allegations that the Healthcare Administrator

Ms. Smock and the Commonwealth of Pennsylvania were denying him medical treatment for

Hepatitis C and ignoring his requests for sick call. As relief, Plaintiff sought immediate medical

treatment. This Court liberally construed Plaintiff’s allegations as raising the possibility of

“imminent danger of serious physical injury,” granted the motion for in forma pauperis and

allowed Plaintiff to proceed with that case. See Civil Action No. 18-285E.

       On November 6, 2018, in all of the thirteen cases, twelve of which are now closed,

Plaintiff filed another “Affidavit in Support,” which reads in its entirety:



2
  Section 804(g) of Pub.L. No. 104-134, enacted April 26, 1996, amended 28 U.S.C. § 1915 to
provide: “[i]n no events shall a prisoner bring a civil action ... under this section if the prisoner
has, on 3 or more prior occasions … brought an action or appeal in the court of the United States
that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.” 28 U.S.C. §1915(g). Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir. 2001)
(interpreting imminent danger).
3
 More than three of Plaintiff’s prior lawsuits have been dismissed as legally frivolous or for
failure to state a claim upon which relief may be granted: Pettaway v. SCI Albion, C.A. No. 11-
158Erie; Pettaway v. SCI Albion, C.A. No. 12-1396 (Third Circuit); Pettaway v. State of
Pennsylvania, C.A. No. 13-1551Pittsburgh; Pettaway v. District Attorney Zappala, C.A. No. 15-
1431Pittsburgh; Pettaway v. Overton, C.A. No. 13-213Erie; and Pettaway v. Overton, C.A. No.
15-2156 (Third Circuit).


                                                  2
               “I pray for consideration[.] will send for a DNA test if possible: I Wayne
               Pettaway subject myself to the penalties of perjury under Pa. 18. C.S.A. 4904
               relating to unsworn falsification to authority. I humbly appeal section 804(f) of
               Pub.L.No 104-134, enacted April 26, 1996, amended 28 U.S.C. § 1915, I humbly
               appeal too [sic] imminent danger of serious physical injury, do [sic] mail that was
               returned to me with urine and who no [sic] what else could be HIV, or chemical
               agent that could posibly [sic] kill me, I have all the mail, I am scare [sic] for my
               life here at SCI Albion, please help me.”


ECF No. 6.


                                          This Civil Action

       In this civil action, Plaintiff named Superintendent Michael Clark as the sole Defendant.

Plaintiff titled his filing as a “Injunction/Writ of Mandamus” and stated, verbatim:

               “Injunction relief by the act of Congress, constitutional violation 4th 5th 6th 8th 13th
               14th/Federal statute violation 9712.1-9714-9645/violation of no subject matter
               jurisdiction; criminal contempt violation, civil contempt violation/no due
               process/violation of court order case close by the Commonwealth of Pennsylvania
               Docket 277-Commonwealth vs. Pettaway, w./disrespect to the higher court blatent
               [sic] retaliatory measurements of a suspect class denial of Prison Litigation
               Reform Act denial of witness form no notice of misconduct, no reason or rational
               [sic], RHU pre-hearing confinement violation without subject matter jurisdiction,
               and disrespect to higher court order releases, I humbly request the United State[s]
               Western District to please inforce [sic] this injunction of release of personal
               property for hygene [sic], commissary, legal books, legal writing court order of
               release typewriter, brothers colored KTV shaving kit[,] a count of my property
               list, for the, writ of mandamus to compell [sic] Superintendent Michael Clerk to
               produce his subject matter jurisdiction of his legal authority of restraint,
               injunction to stop this unlawful act, by the Act of Congress[.].”

ECF No. 1, page 2.

       This civil action remains closed pending Plaintiff’s payment of the full filing fee.

Although Plaintiff “appeals” to an “imminent danger of serious physical harm,” presumably in

an effort to overcome the denial of his in forma pauperis status based upon his prior “three

strikes,” there is nothing in this case that indicates that Plaintiff is in danger of physical harm. To

the extent that Plaintiff could be in imminent danger of serious physical harm in regard to the


                                                   3
denial of medical treatment for Hepatitis C, he has been allowed to pursue that claim in Civil

Action No. 18-285E without the prepayment of the filing fee. To the extent that Plaintiff could

suffer physical harm from allegedly contaminated mail delivered to him, that is a separate case

that Plaintiff has not yet filed. See Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002) (the

imminent danger exception to § 1915(g)’s “three strikes” rule is only available “for genuine

emergencies,” where “time is pressing” and “a threat … is real and proximate.”).

        Furthermore, Plaintiff may not list multiple case numbers in the caption of a filing and

expect that such will be docketed at each listed case number. A separate Order will be issued that

prohibits such filing in the future and directs the Clerk of Courts not to file any such documents

from Plaintiff that attempt to be docketed at multiple docket numbers. Any such attempt will be

returned to Plaintiff.



                                                          /s/ Susan Paradise Baxter
                                                          SUSAN PARADISE BAXTER
                                                          United States District Judge


Dated: November 28, 2018




                                                  4
